67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald Pomeroy ROBERTS, Jr., Defendant-Appellant.
No. 95-35190.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Donald Pomeroy Roberts, Jr., a federal prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion challenging his criminal conviction on double jeopardy grounds.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
Roberts contends that his criminal conviction violated the multiple prosecution and multiple punishment prongs of the Double Jeopardy Clause because jeopardy first attached in the civil and administrative forfeiture proceedings instituted against him.  We disagree.  Because Roberts pleaded guilty in the criminal proceeding prior to entering into a settlement agreement in the forfeiture proceedings, his criminal conviction is not subject to attack on double jeopardy grounds.  See United States v. Faber, 57 F.3d 873, 874-75 (9th Cir.1995);  United States v. Barton, 46 F.3d 51, 52 (9th Cir.1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3